DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claim status
Claims 1, 6-11 and 16-20 have been amended. No claims have been canceled and/or added. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulghani et al. (US. Pub. No. 2019/0097876 A1, hereinafter Abdulghani) in view of DEGENARO et al. (US. Pub. No. 2008/0215925 A1, hereinafter DEGENARO).
Regarding claim 1.
            Abdulghani teaches a method for generating alarm notifications at a centralized location in a network (Abdulghani, Figs. 1-2, [Abstract], [0005], [0019] and [0064], a method and a system of generating an alarm based on state transition rule and tracks an alert associated with the anomaly by using the state machine and alarm generator device 250 of Fig. 2 located at the analysis system “centralized location in the network”), the method comprising:
           identifying a stateful alarm object instance linked to a primitive event from a network device of a first type (Abdulghani, Figs. 1-2, show the network monitoring system and the analysis system and in ¶ [0064] teaches how the transition module 250 of Fig.2 in the analysis system identifying the first transition rule which includes the current state, and updated next stat instances (identifying a stateful alarm object instance) and also teaches in ¶ [0019], how the system generates an alarm and detecting and tracking a new anomaly events associated with transition rules and further teaches in ¶ [0023] that the matching state machine (linked to a primitive event) to notify users 102 of Fig. 1 (device of a first type)), the stateful alarm object instance based on an alarm configuration for an alarm type associated with the network device of a first type (Abdulghani, Figs. 1-2 show the network monitoring system and the analysis system, and teaches in ¶ [0064], updating the event table e.g., ;
            deciding whether to generate an alarm in response to the state transition (Abdulghani teaches in the [Abstract] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and further teaches in and ¶ [0005] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and generating an alarm (deciding generating of the alert based on the state transition or change)); and   
            selectively generating the alarm based on the deciding step (Abdulghani, ¶ [0005], determining the generating of alarms based on the state of the state machine change of steps (selectively generating the alarm based on the state machine change)).
           Abdulghani also teaches the determining, by the state machine, that the primitive event results in a state transition in the state machine for the stateful alarm object instance linked to the primitive event from the network device of a first type (Abdulghani, Figs. 1-2 show the network monitoring system and the analysis system, and teaches in ¶ [0019], “tracks an alert associated with the anomaly using the state machine and generates an alarm” so that the determination can be made based on the alert or alert condition related to a condition that is recognized for purposes of tracking and detecting a new anomaly satisfies particular requirements and the network monitoring system establishes a finite state machine, and applying transition rules to notify users 102 (device of a first type) of Fig. 1 which is disclosed in at least in ¶ [0023]-[0024] (these teach that how the state  but Abdulghani does not explicitly teach determining based directly on the primitive event injected into the state machine; and injecting the primitive event into a state machine.
           However, DEGENARO teaches determining based directly on the primitive event injected into the state machine (DEGENARO Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0013], a fault injection test is made on the finite state machine and determined based on the definition each fault injection test definition the system creates a single modified finite state machine definition containing a plurality of injected faults. Note that fault related to event and state which is equivalent to “primitive event indicative of indicative of a fault event” per Applicant’s disclosure ¶ [0029]); and 
            injecting the primitive event into a state machine (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0042], “the occurrence of a trigger point initiates a process of injecting the prescribed fault “primitive event” into the FSM (Finite State Machine)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method and systems for testing distributed computer applications using finite state machine while triggering a fault event test injection (Figs. 1-2, [0013] and [0042]) of DEGENARO into Abdulghani invention. One would have been motivated to do so since this method enables the distributed computing system to be precisely tested under an array of fault conditions, provides fault injection in different system states to guaranty that the system is tested in different scenarios, and increases a number of test cases and the test coverage of the fault tolerance mechanisms in an efficient manner.
Regarding claim 2.
       Abdulghani teaches wherein the primitive event is indicative of a fault event at the network device of a first type, the alarm triggers resolving of the fault event (Abdulghani, Fig. 1, ¶ [0019] and [0023], an alarm and detecting and tracking a new anomaly events (fault event) associated with transition rules and the matching state machine (linked to a primitive event) and applying transition rules to notify users 102 of Fig. 1 (device of a first type), as disclosed in Fig. 1) and further teaches in ¶ [0002]-[0003], triggering of alarms, to gather alarms and make them accessible (triggers resolving the fault event).

Regarding claim 4.
          Abdulghani teaches wherein the identifying step comprises: parsing the primitive event received from the network device of a first type to identify the stateful alarm object instance linked to the primitive event (Abdulghani, Fig. 1, ¶ [0019] and [0023], recognized (parsing) a new anomaly events (primitive event) associated with transition rules and a tracked alert satisfies particular requirements defined by an alert profile that warrant notification to a user 102 of Fig.1 or system 100 of Fig. 1. Also see, [0035], an aggregation device is integrated with the analysis device 112 as an aggregation module to detect and analyze anomalies).

Regarding claim 5. 
         Abdulghani teaches recording the primitive event and result of the state transition in an alarm log (Abdulghani, ¶ [0047], the traps table 244 stores alarms event in table 246 stores and persists the state of entries that correspond to the state machines in the hash table 230 (stores similar to recording).
Regarding claims 6 and 11.
Claims 6 and 11 incorporate substantively all the limitations of claim 1 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claims 7 and 12.
Claims 7 and 12 incorporate substantively all the limitations of claim 2 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.

Regarding claims 9 and 14.
Claims 9 and 14 incorporate substantively all the limitations of claim 4 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.

Regarding claims 10 and 15.
Claims 10 and 15 incorporate substantively all the limitations of claim 5 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.

Regarding claim 16.
        Abdulghani teaches a method for generating alarm notifications in a network (Abdulghani, Figs. 1-2, [Abstract], [0005], [0019] and [0064], a method and a system of generating an alarm based on state transition rule and tracks an alert associated with the anomaly by using the state machine and alarm generator device 250 of Fig. 2 located at the analysis system “centralized location in the network”), the method comprising: 
            identifying a stateful alarm object instance linked to other stateful alarm object instances for a network device of a first type in response to a received state transition notification event (Abdulghani, Figs. 1-2, show the network monitoring system and analysis system and in ¶ [0064] teaches how the transition module 250 of Fig.2 in the analysis system identifying the first transition rule which includes the current state, and updated next stat instances (identifying a stateful alarm object instance) and also teaches in ¶ [0055] that the state machine manager add a new state machine with the tracking 
            deciding whether to generate an alarm in response to the state transition (Abdulghani teaches in the [Abstract] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and further teaches in and ¶ [0005] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and generating an alarm (deciding generating of the alert based on the state transition or change));
          selectively generating the alarm based on the deciding step (Abdulghani, ¶ [0005], determining the generating of alarms based on the state of the state machine change of steps (selectively generating the alarm based on the state machine change)).
           Abdulghani also teaches the determining, by the state machine, that the received state transition notification event results in a state transition in the state machine for the network device of a first (Abdulghani, Figs. 1-2 show the network monitoring system and the analysis system, and teaches in ¶ [0019], “tracks an alert associated with the anomaly using the state machine and generates an alarm” so that the determination can be made based on the alert or alert condition related to a condition that is recognized for purposes of tracking and detecting a new anomaly satisfies particular requirements and the network monitoring system establishes a finite state machine, and applying transition rules to notify users 102 (device of a first type) of Fig. 1 which is disclosed in at least in ¶ [0023]-[0024] (these teach that how the state machine/primitive event directly associated with anomaly event) also see ¶ [0050], “the anomaly detection module 212 determines the metric type that corresponds to the metric type of the aggregated data. The anomaly detection module 212 accesses the the determining based directly on the received state transition notification event injected into the state machine; and injecting the received state transition notification event into a state machine.
         However, DEGENARO teaches the determining based directly on the received state transition notification event injected into the state machine (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0013], a fault injection test is made on the finite state machine and determined based on the definition each fault injection test definition the system creates a single modified finite state machine definition containing a plurality of injected faults. Note that fault related to event and state which is equivalent to “primitive event indicative of indicative of a fault event” per Applicant’s disclosure ¶ [0029]); and 
            injecting the received state transition notification event into a state machine (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0042], a fault finite state machine transition signal is received to perform “the occurrence of a trigger point initiates a process of injecting the prescribed fault into the FSM (Finite State Machine)”. Note that the prescribed fault equivalent to “primitive event indicative of indicative of a fault event” per Applicant’s disclosure ¶ [0029]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method and systems for testing distributed computer applications using finite state machine while triggering a fault event test injection (Figs. 1-2, [0013] and [0042]) of DEGENARO into Abdulghani invention. One would have been motivated to do so since this method enables the distributed computing system to be precisely tested under an array of fault conditions, provides fault injection in different system states to guaranty that the system is tested in different scenarios, and increases a number of test cases and the test coverage of the fault tolerance mechanisms in an efficient manner.

Regarding claim 17.
      Abdulghani teaches wherein the received state transition notification event is indicative of at least one -6-Application No.: New ApplicationDocket No.: 29250-002903-USfault event at the network device of a first type, and the alarm triggers resolving of the at least one fault event (Abdulghani teaches in ¶ [0019] an alarm detecting and tracking a new anomaly events (fault event) associated with transition rules and the matching state machine (linked to a primitive event) and applying transition rules to notify users 102 of Fig. 1 (device of a first type), which is disclosed in at least in ¶ [0023] and further teaches in ¶ [0002]-[0003], triggering of alarms, to gather alarms and make them accessible (triggers resolving the fault event). (Fault event is equivalent to primitive event per Applicant’s disclosure ¶ [0030]). 

Regarding claim 18.
             Abdulghani teaches a method for configuring a device to identify alarm conditions at devices in a network (Abdulghani, Figs. 1-3, ¶ [0002]-[0003] and [0059], types of anomalies that are of interest for the purposes of generating alarms can vary based on how a system is configured or used and a method to manage the generation of alarms that allows users to change configuration in the network), the method comprising: 
        obtaining a set of network entity instances from a network data store based on network entity types specified in an alarm configuration for a first network device type (Abdulghani, Figs. 1-3, ¶ [0059] obtained from the alert profile stored in the service/alert profile data structure 240 of Fig. 2 (network data store) of network devices 106 (network entity) of Fig. 1 all the actual measurements for example, bit rate, service response time, packet loss, buffer fill, lag ratio, etc. (a set of network entity instances) and also includes alert profile parameter 330 of Fig. 3, state information 332 of Fig. 3 and further teaches in ¶ [0002]-[0003] that generating an alarm by allowing the administrator based on 
         instantiating, in a memory, a stateful alarm object instance for each network entity instance in the set of network entity instances (Abdulghani teaches in ¶ [0039], the memory 204 of Fig. 2 is provided to a plurality of state machine entries (also referred to as state machines) that represent state machines and further teaches in ¶ [0039] that track the state of an alert associated with a detected anomaly (a stateful alarm object instances) of measurements for each of connected devices 102, 106 and 114 of Fig. 1);
         listening for primitive events from network devices in the network (Abdulghani, ¶ [0054], network monitoring system is provided which includes anomaly detection module 212 of Fig. 2 that detects anomalies (listening primitive events) of the network connected devices which are disclosed in Figs. 1-2);
            selectively generating the alarm based on the deciding step (Abdulghani, ¶ [0005], determining the generating of alarms based on the state of the state machine change of steps (selectively generating the alarm based on the state machine change)). Abdulghani also teaches 
         deciding, by the state machine, whether to generate an alarm directly in response to the primitive event (Abdulghani teaches in the [Abstract] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and further teaches in and ¶ [0005] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and generating an alarm (deciding generating of the alert based on the state transition or change)) and the primitive event received from a network device (Abdulghani, Fig. 1, ¶ [0019] and [0023], recognized (parsing) a new anomaly events (primitive event) associated with transition rules and a tracked alert satisfies particular requirements defined by an alert profile that the primitive event injected into the state machine based on a stateful alarm object instance for a corresponding network entity instance in the set of network entity instances; and injecting a primitive event into a state machine.
            However, DEGENARO teaches the primitive event injected into the state machine based on a stateful alarm object instance for a corresponding network entity instance in the set of network entity instances (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0013], a fault injection test is made on the finite state machine and determined based on the definition each fault injection test definition the system creates a single modified finite state machine definition containing a plurality of injected faults and further teaches in ¶ [0032]-[0033] that “each fault injection experiment contains information regarding the state, the transition and the methods within the transition between which the error is going to be injected. In order to generate the modified (FSM) finite state machine “statefull” automatically,…, and behavior may include an actual fault, entry into debug mode, sending or logging of a message (while the error and actual fault is triggered on a transition state in the finite state machine “stateful”, the system sending the message “alarm” for the transformation engine 130 of Fig. 2). Note that fault related to event and state which is equivalent to “primitive event indicative of indicative of a fault event” per Applicant’s disclosure ¶ [0029]); and 
           injecting a primitive event into a state machine (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0042], “the occurrence of a trigger point initiates a process of injecting the prescribed fault “primitive event” into the FSM (Finite State Machine)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method and systems for testing distributed computer applications using finite state machine while triggering a fault event test injection (Figs. 1-2, [0013] and 

Regarding claim 20.
           Abdulghani teaches wherein the primitive event is indicative of a fault event at the network device, and the alarm triggers resolving of the fault event (Abdulghani, ¶ [0019] and [0023], an alarm and detecting and tracking a new anomaly events (fault event) associated with transition rules and the matching state machine (linked to a primitive event) and applying transition rules to notify users 102 of Fig. 1 (device of a first type), as disclosed in Fig. 1) and further teaches in ¶ [0002]-[0003], triggering of alarms, to gather alarms and make them accessible (triggers resolving the fault event). (Fault event is equivalent to primitive event per Applicant’s disclosure ¶ [0030]).

Claims 3, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulghani in view of DEGENARO further in view of Du et al. (US. Pat. No. 6,748,432 B1, hereinafter Du).

Regarding claim 3. Abdulghani in view of DEGENARO teaches the method of claim 1.
          Abdulghani in view of DEGENARO does not explicitly teach wherein the deciding step comprises: determining that the alarm type is externally visible based on the alarm configuration; determining that the stateful alarm object instance does not include a delay; and wherein the selectively generating generates the alarm in response to determining that the alarm type is externally visible and that the stateful alarm object instance -2-Application No.: New ApplicationDocket No.: 29250-002903-USdoes not include a delay.  
wherein the deciding step comprises: determining that the alarm type is externally visible based on the alarm configuration (Du, [Col. 16, lines 54-57] and [Col. 20, lines 30-32], users always see (externally visible) the correct connection state (i.e., O/F/O or O/O/O) with or without the last results of the alarm and the system and method will effectively suppress/generating unnecessary alarms as long as the root cause alarm arrives on time which is facilitated by a configurable aging period);
            determining that the stateful alarm object instance does not include a delay (Du, [Col. 11, lines 39-43] and [Col. 20, lines 30-32], an alarm in the aging queue instance in the state machine is removed if there is delayed long enough and will not be forwarded (the aging queue delay does not include a delay) and method will effectively suppress/generating unnecessary alarms as long as the root cause alarm arrives on time (delay not included) which is facilitated by a configurable aging period; and
           wherein the selectively generating generates the alarm in response to determining that the alarm type is externally visible and that the stateful alarm object instance -2-Application No.: New ApplicationDocket No.: 29250-002903-USdoes not include a delay (Du, Claim 19, [Col. 16, lines 54-57] and [Col. 20, lines 30-32], selectively …, or generate an alarm reflecting the new connection state value based on the parent object state value, the self-state transition value (based on deciding step), users always see (externally visible) the correct connection state (i.e., O/F/O or O/O/O) with or without the last results of the alar alarm generated unnecessarily in the aging period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide user the opportunity to see (externally visible) and inspect the connection state (i.e., O/F/O or O/O/O) the last results of the alarm function ([Col. 16, lines 54-57] and [Col. 20, lines 30-32]) of Du into Abdulghani in view of DEGENARO invention. One would have been motivated to do so in order to effectively distinguish the alarm status 

Regarding claims 8 and 13.
Claims 8 and 13 incorporate substantively all the limitations of claim 3 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.

Regarding claim 19. Abdulghani in view of DEGENARO teaches the method of claim 18.
       Abdulghani further teaches generating the alarm configuration for the first network device type (Abdulghani, Figs. 1-2, ¶ [0064] and [0002], generates an alarm and detecting and tracking a new anomaly events associated with transition rules and the administrator manage and change the configuration to generate alarms based on the needs of the system and its users 102 of Fig. 1 (device of a first type)).
          Abdulghani in view of DEGENARO does not explicitly teach loading the alarm configuration for the first network device type onto the device.  
          However, Du from the same field of endeavor teaches about generating alarm loading the alarm configuration for the first network device type onto the device (Du, Fig. 5, [Col. 20 lines 14-16] and [Col. 19, lines 62-62], downloading (load) the application which provides suppressing side-effect alarms in network management systems for host device 524 of Fig. 5 (first network device type)).               
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of downloading the application which provides suppressing side-effect alarms in network management systems ([Col. 20, lines 14-26]) of Du into Abdulghani in view of DEGENARO invention. One would have been motivated to do so in order to .
Response to Arguments
          The Applicant argues (Remarks, Pages. 9-10) that the Applicants do not agree with these rejections.  Nonetheless, to expedite prosecution, Applicants have amended independent claim 1 as discussed during the January 4, 2021 telephone interview with the Examiner. Applicants have also amended the other independent claims in a similar manner.
        In response to the above Applicant’s argument, the Examiner believes that the prior art of record Abdulghani expressly teaches all the limitations in question except for the amended portion of the limitations in particular, the determining based directly on the received state transition notification event injected into the state machine; and injecting the received state transition notification event into a state machine and thus, the Examiner introduced a new prior art of record DEGENARO et al. (US. Pub. No. 2017/0242784 A1) to teach these particular limitations in the claim. 
       Furthermore, any remaining arguments are addressed by the response above.
Citation of pertinent prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Mutschler (US. Pub. No. 2015/0051719 A1) which discloses a method for “event may be a primitive event derived in the hierarchical base or input layer, such that a primitive event is directly based on sensor data (e.g. the kinematic data provided by a tracking system) and hence may indicate a change of the related sensed quantity”, “wherein each event detector is connected with the primitive event detectors associated to the lines bordering the region associated with the event detector” and based on the event detector result “determine an event with the event detector, when all connected primitive event detectors provide corresponding information.”

Agarwal et al. (US. Pub. No. 2008/0001710 A1) which discloses “the batcher component 102 can ascertain a batching primitive associated with an event processing pipeline related to the RFID process 112 in order to receive relevant batched data (e.g., tag reads, reads, events, etc.). Thus, the batcher component 102 can examine the event processing pipeline to determine batching primitives and apply such primitives to receive relevant batched reads.”
Yalamanchi. (US. Pub. No. 2006/0224542 A1) which discloses “number of unique primitive event types participating in a composite event structure determines the structure of the corresponding primitive events table. Particularly, in one embodiment, there is one embedded object type column in a primitive events table for every primitive event type in the composite event structure.”
Begun et al. (US. Pat. No. US 7281018 B1) which discloses “application 410 would then determine the event handlers that are needed for the primitive operations in order to migrate each of the bindings.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455